Citation Nr: 0720267	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of the finding the veteran was a fugitive felon 
resulting in the discontinuance of VA disability compensation 
payments and the creation of an overpayment of $21,730.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984, and from May 1985 to September 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 RO proposal to terminate the 
veteran's VA disability compensation benefit payments based 
on his status as a fugitive felon.  In July 2004, the RO 
effectuated the proposal to terminate the benefits based on 
"fugitive felon" status effective from March 28, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since June 1997, the veteran has had a combined service-
connected disability rating of 60%.  As noted, in April 2004, 
the RO proposed to terminate the veteran's VA disability 
compensation benefit payments based on his status as a 
fugitive felon.  In July 2004, the RO effectuated the 
proposal effective from March 28, 2002, the date of a warrant 
issued by the St. Louis County Police Department.  The record 
reflects that the veteran was in the custody of the State of 
North Carolina Department of Corrections (NC DOC) as of at 
least June 19, 2002, the date upon which he was convicted of 
a felony, specifically, robbery with a dangerous weapon.  The 
offense was committed February [redacted], 2002.  He was incarcerated 
in the NC DOC until he was extradited to Missouri on May [redacted], 
2005.  

This termination action resulted in an overpayment of 
$21,730.00.  

VA Fugitive Felon Program records reflect that the offense in 
Missouri was "Dangerous Drugs".  The record reflects that 
the veteran's benefits were reinstated to 10% as of May 10, 
2005, the date of his incarceration in Missouri and the date 
the warrant was thus removed.  The record also reflects that 
adjustments were then made in the veteran's compensation 
payments to repay the overpayment.

Historically, the veteran's father reported to the VA in 
April 2004 that his son was in prison in North Carolina and 
that the Missouri authorities were aware of his conviction.  
The veteran and his representative have urged that he was not 
a fugitive as he was not fleeing, rather, he was 
incarcerated.  The Board does note that the Missouri warrant 
issued in March 2002, a month after the offense occurred in 
North Carolina, and over a month prior to his incarceration 
in North Carolina.  The record does not reflect the legal 
process leading up to the incarceration in Missouri.  The 
Board believes that, in order to assist the veteran in fully 
developing the claim and specifically to determine the 
critical issue of whether the veteran was a fugitive felon, 
information should be requested from appropriate authorities.  

Finally, further development is necessary in order to fully 
address whether the veteran was in fact a "fugitive felon" 
for purposes of termination of VA disability compensation 
benefits from March 28, 2002, to May [redacted], 2005.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2006).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

Here, it is not clear if the veteran engaged in any actions 
that might be construed as fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees.  38 U.S.C.A. § 
5313B; 38 C.F.R. § 3.665(n)(2).  On remand, the RO should 
obtain a copy of the Missouri warrant and any evidence from 
the relevant prosecutor and local sheriff's office about when 
the warrant was served on the veteran and any other 
investigative reports that may shed light on the veteran's 
knowledge of when the arrest warrant was issued and what 
actions he may have taken upon becoming aware of the arrest 
warrant (either through proper service or through actual 
notice).  Information about the conviction should also be 
requested.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to obtain a copy of the 
Missouri warrant and any evidence from 
the relevant local prosecutor and 
sheriff's office about when the warrant 
was served on the veteran and any other 
investigative reports that may shed light 
on the veteran's knowledge of when the 
arrest warrant was issued and what 
actions he may have taken upon becoming 
aware of the arrest warrant (either 
through proper service or through actual 
notice).  Information about the 
conviction should be requested.

2.  The AMC/RO is to readjudicate the 
claim of the propriety of the finding the 
veteran was a fugitive felon resulting in 
the discontinuance of VA disability 
compensation payments and the creation of 
an overpayment of $21,730.  The 
readjudication should include a 
discussion of whether the veteran was a 
"fugitive felon" for the period from 
March 28, 2002, to May 10, 2005, within 
the meaning of 38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665(n)(2) (2006).  
If the decision remains adverse to the 
veteran in any pertinent way, the AMC/RO 
is to provide the veteran and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity for a response.  Then, return 
the case to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



